VAN CISE, Judge,
dissenting:
I disagree with the conclusion of the majority that the trial court abused its discretion in not allowing the witness offered by defendant to give his opinion as to whether the bullet which killed the victim had been fired from defendant’s rifle.
The witness was qualified as an expert in forensic chemistry and was allowed to testify concerning the paint samples. However, the record shows that the experience he had in the field of ballistics was in bullet and cartridge case comparison, and there were no cartridge cases in evidence here or available to serve as a basis for comparison. There was no showing that he had any expertise in comparing the rifling marks that are made on a bullet as it proceeds through the barrel of a particular gun, which was the ballistics process involved in this case. Therefore, the court properly ruled that he was not qualified to testify as a ballistics expert.
Defendant’s other contentions for reversal concerning denial of her challenges for cause as to two prospective jurors are without merit. Consequently, I would affirm the judgment of conviction.